DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received April 26, 2021.  Claims 1, 3, and 6-16 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Behrends et al, US 8,404,261.
Behrends et al teach a mouthwash comprising 0.1% octenidine dihydrochloride, 1% nonionic surfactant, 0.4% sodium gluconate, glycerol, citric acid to a pH of 4, and the balance water (col. 7, example 1).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
Applicants traverse on the grounds the reference does not contain the components claimed, but fail to point out what the deficiencies are.  Claim 1 requires octenidine dihydrochloride and an acid, and these components are present in example 1 of the reference.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kolditz et al, US 9,770,019.
Kolditz et al teach an antimicrobial foam comprising 0.05% octenidine dihydrochloride, 0.132% cocoamidopropyl betaine (which is mostly lauramidopropyl betaine), and the balance water (col. 8, example 1).  The preferred pH of these compositions is as low as 4 and may be adjusted with citric or lactic acid (col. 6, lines 10-15).  It would have been obvious for one of ordinary skill in the art to add an acid to example 1 in order to arrive at a preferred composition pH as acids are contemplated precisely for this purpose.
With respect to present claim 10, cocoamidopropylhydroxysultaine is a suitable surfactant of the invention (col. 3, lines 30-35).
With respect to claim 11, citric acid is a well-known chelant.
With respect to present claim 12, thickeners may be added to these compositions (col. 5, lines 58-62).
With respect to present claims 14-16, note that these compositions may be used on living and non-living surfaces including instrument disinfectants and cleaners of all kinds (col. 6, lines 20-25).  This disclosure certainly encompasses common cleaners such as hard surface cleaners and fabric cleaners, and persons of skill in the art, and consumers alike understand that disinfectant cleaners may be impregnated on wipes, or in spray and wipe applications 
Applicants traverse on the grounds the reference does not contain the components claimed, but fail to point out what the deficiencies are.  Claim 1 requires octenidine dihydrochloride and an acid, and these components are taught by the reference.

The rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Kolditz et al, US 9,770,019 in view of Hayward et al, US 2002/0045554 is withdrawn in view of applicants’ amendment and response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761